Citation Nr: 0323481	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the April 9, 1946 rating decision, wherein the RO 
failed to grant a 100 percent evaluation for psychoneurosis, 
constituted clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1945.  

The current appeal arose from a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego.  The RO determined that the April 9, 1946 
rating decision wherein the RO failed to grant entitlement to 
a 100 percent evaluation did not constitute CUE.  

Statements on appeal from the veteran and his representative 
appear to raise the issue of entitlement to an effective 
date, prior to February 14, 1978, for a grant of a 100 
percent evaluation either schedularly or on the basis of a 
total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
clarification, initial consideration, and appropriate 
adjudication if warranted.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  In an April 9, 1946 rating decision the RO granted 
service-connection for a psychoneurosis, mixed type with 
schizoid tendencies evaluated as 30 percent disabling 
effective March 17, 1945, the day following the veteran's 
separation from active duty.  

2.  The correct facts as they were known at the time of the 
unappealed April 9, 1946 RO rating decision were before the 
adjudicators.

3.  The statutory and regulatory provisions extant at the 
time of the RO rating decision in April 1946, were correctly 
applied and it has not been shown otherwise.

4.  The unappealed RO rating decision in April 1946 did not 
contain any kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

5.  The unappealed April 9, 1946 rating decision wherein the 
RO assigned a 30 percent evaluation for service-connected 
psychoneurosis, mixed type with schizoid tendencies was 
supported by the evidence of record demonstrating moderate 
disability; the veteran was employed at the time.


CONCLUSIONS OF LAW

1.  The unappealed April 9, 1946 rating decision wherein the 
RO failed to grant a 100 percent evaluation for service-
connected psychoneurosis, mixed type with schizoid tendencies 
did not constitute CUE.  38 C.F.R. § 3.105(a) (2002)

2.  The unappealed April 1946 rating decision wherein the RO 
granted service-connection for psychoneurosis, mixed type 
with schizoid tendencies evaluated as 30 percent disabling is 
final.  Veterans Regulation No. 2(a), Pt. II, par III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957; see also 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that a medical board report 
recommended the veteran for a medical discharge from the 
service due to a constitutional psychopathic state, paranoid 
personality.  

In April 1945 the veteran filed a claim for service 
connection for a psychiatric disorder.  

In an initial April 1945 rating decision the RO denied 
service connection for constitutional psychopathic state, 
paranoid personality.  

A February 1946 psychiatric examination report shows the 
veteran showed no pertinent abnormality of speech or 
behavior.  He was correctly oriented in all spheres.  He 
complained of being nervous, and it was noted that his finger 
nails were bitten.  There were no hallucinations.  He 
reported having several jobs since service.  At the time of 
the examination he was employed.  

The examiner noted the veteran's insight and judgment were 
possibly defective.  The examiner believed his disability was 
best classified as a psychoneurosis, mixed type with schizoid 
tendencies manifested by paranoid ideas.  The examiner noted 
that he was not psychotic.  He was considered competent and 
not in need of hospitalization.  He was noted to have a 
moderate degree of disability by reason of his 
psychoneurosis.  

In an April 9, 1946 rating decision the RO granted service 
connection for psychoneurosis, mixed type with schizoid 
tendencies effective from March 17, 1945, the day following 
separation from service, and evaluated as 30 percent 
disabling under Diagnostic Code 1084.  

(It was noted that based on the February 1946 VA examination 
the diagnosis was changed to psychoneurosis with schizoid 
tendencies.)  The veteran was notified of the decision but 
did not appeal.

An August 1947 VA psychiatric examination report shows the 
veteran was neat in personal appearance.  He was cooperative 
and agreeable.  Speech was spontaneous.  He was correctly 
oriented.  No definite hallucinations or delusions were 
elicited.  The examiner opined that the veteran seemed more 
schizoid in some respects than he was at the time of his 
previous examination.  

Also, it was pointed out that his psychoneurotic symptoms did 
not appear to be as marked.  The examiner noted that he 
belied it was possible that the veteran may eventually 
develop a full-blown psychosis.  



Impression at the time of the examination was that the 
veteran was not currently psychotic.  He was competent.  He 
was not in need of hospitalization.  He had a moderate degree 
of disability by reason of his psychoneurosis.  Diagnosis was 
psychoneurosis, mixed type, with schizoid tendencies.  

In a February 1948 rating decision the RO confirmed and 
continued the 30 percent evaluation in effect for 
psychoneurosis, mixed type, with schizoid tendencies.  The 
veteran was notified of the decision but did not appeal.

A February 1949 VA social survey report shows the veteran 
lived with his parents.  At the time of the interview he was 
described as friendly.  He primarily complained of 
nervousness, depression and lack of energy.  He reported 
having multiple jobs.  He currently drove a cab.  He planned 
on quitting.  He had submitted a job application with the 
post office and expected it would be approved soon.  

A March 1949 VA general medical examination was nonrevealing 
for significant psychiatric impairment.  

In March 1949 according to proper procedure the veteran was 
notified that the 30 percent rating for service-connected 
psychoneurosis was being reduced to 10 percent effective May 
17, 1949 based on improvement.  He did not file an appeal.  

A September 1950 neuropsychiatric examination report shows a 
diagnosis of personality disorder-antisocial type.  

An October 1950 VA Social Survey report shows the veteran was 
employed as a substitute clerk and carrier at the main post 
office.  His employment was described as steady.  He was 
noted to have made good social adjustment and all informants 
interviewed agreed that he was well liked and had lots of 
friends.  



In November 1950, according to proper procedure the veteran 
was notified that the 10 percent evaluation for service-
connected psychiatric disability was being reduced to 
noncompensable effective February 1, 1951, based on 
improvement.  The veteran appealed.

In June 1951 the Board upheld the noncompensable evaluation 
for the service-connected psychiatric disability.  

A VA hospital summary reflects hospitalization from September 
3, 1976 to November 3, 1976 for severe psychotic depressive 
reaction.  It was noted at hospital admission that the 
veteran recently became depressed due to the fact that he had 
a failure in his business which he had to sell because of 
bankruptcy.  He broke up with his wife and went to live with 
his mother.  It was noted that his hospital admission was 
precipitated by the fact that he was self critical, unable to 
sleep, had crying spells, headaches, suicidal ideations 
although no intent to carry them out.  

Prior to hospital discharge he got in touch with his wife and 
it was agreed that it was time for him to go home.  He was 
given a regular discharge from the hospital with medication.  
His return to work date was set for November 29, 1976.

A December 1976 rating decision shows the RO granted an 
increased temporary total 100 percent rating for service-
connected psychiatric disability diagnosed as psychotic 
depressive reaction from September 3, 1976 to November 30, 
1976 with reduction to a 10 percent schedular evaluation 
effective December 1, 1976.  

In March 1977 the veteran filed a claim for an increased 
evaluation for service connected psychiatric disability.  He 
also claimed entitlement to a to a TDIU.  He claimed to have 
last worked in March 1976 due to disability.  He was self-
employed in automotive parts.  He claimed that his nervous 
disability prevented him fro working in the future.

An April 1977 VA psychiatric examination report shows the 
veteran recently lost his self-owned auto parts business 
through bankruptcy.  The business had been operational since 
1950.  He noted that he had tried working at the Naval Air 
Station for approximately one month, but resigned because he 
had felt out of place.  He noted being married with two 
dependent daughters.  He had few friends and no hobbies.  

On mental status examination the veteran appeared nervous and 
depressed, and showed both emotions in facial expression, 
body posture and tone of voice.  His sensorium was clear.  He 
was oriented as to time, place and person.  There were no 
delusions, illusions or hallucinations present.  Intellectual 
resource was within normal limits.  

Diagnosis was psychotic depressive reaction accompanied by 
feeling of being rejected for both age and race.  The 
psychiatric disability was considered moderately severe to 
severe.  Psychosis was considered in partial remission.  He 
was considered competent for VA purposes.  

In a May 1977 rating decision the RO granted an increased 
evaluation of 30 percent for service-connected psychotic 
depressive reaction from December 1, 1976.  Entitlement to a 
TDIU was denied.  

On February 14, 1978 the veteran filed a claim of entitlement 
to an increased evaluation for his service-connected 
psychiatric disability.

A May 1978 VA psychiatric examination report shows the 
veteran lived at home with his wife of 24 years and two 
dependent daughters.  His daily activities were generally 
limited to watching television.  He did not like being around 
people.  He attended VA outpatient group therapy sessions 
once a week.  He stated he had no friends, special interests 
or hobbies.   He was unsuccessful in working two jobs since 
1976.  He had lost both jobs due to becoming angry.  

On mental status examination the veteran was described as 
cooperative, neatly dressed and groomed.  Eye contact was 
poor.  Facial expression was blank.  Affect was blunted.  
Thought content revealed fleeting suicidal thoughts with no 
serious intent.  There was no evidence of a thought disorder.  
Sensorium was intact.  Insight and judgment were fair.  The 
diagnosis was psychotic depression, active to a marked degree 
and severe.  He was considered competent for VA purposes.  

A June 1978 rating decision shows the RO granted an increased 
evaluation of 70 percent for psychotic depressive reaction 
effective from February 14, 1978.

An unemployability review by the RO in November 1980 pursuant 
to DVB circular 21-80-7 paragraph 3(b)(2)(a) dated September 
9, 1980, resulted in the award of a 100 percent evaluation 
based on individual unemployability from February 14, 1978 to 
October 31, 1980 with conversion to a 100 percent schedular 
rating for psychotic depressive reaction effective November 
1, 1980, due to the fact that the psychosis rendered him 
unemployable on the basis of meeting the schedular criteria 
for a total evaluation.

Criteria 

When an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed and amended.  38 C.F.R. § 3.105(a) 
(2002).

Under the March 20, 1933, VA Schedule for Rating Disabilities 
in effect at the time of the April 1946 RO rating decision, 
Diagnostic Code 1084 for mixed neurosis provided a 30 percent 
evaluation for conditions presenting well-defined subjective 
and objective clinical manifestations of such character as to 
cause considerable social and industrial incapacity.  


A 50 percent evaluation was provided where conditions 
presented characteristic clinical manifestations of major 
type in symptom combinations that are persistent, continuous 
and productive of severe social and industrial incapacity.

The maximum 80 percent schedular rating was provide for the 
most marked and gravest cases, with hysterical convulsions, 
paralysis, contractures, blindness or mutism of major degree, 
or mental findings verging on psychosis, and practically 
complete social inadaptability over a period of years.  

A total disability warranting a 100 percent evaluation 
existed when there was present a disability of mind or body 
sufficient to render the average person to unable to follow a 
substantially gainful occupation; Provided, that permanent 
and total disability was reasonably certain to continue 
throughout the life of the disabled person.  

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Clear and unmistakable error is the type of error which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; it is error which is undebatable, so 
that it can be said that reasonable minds can only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-314.

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
a difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).  

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).

The CAVC proposed a three-pronged test to determine whether 
CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Importantly, the Board is cognizant of the fact that the 
provisions of the VCAA are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001). Therefore, the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
has no application in this case.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and Federal Circuit precedent.   


CUE

The substance of the veteran's argument appears to allege 
that in April 1946 the RO misevaluated and misinterpreted the 
evidence available to it at the time of the final rating 
decision.  He claims that the evidence at the time of the 
April 1946 rating action demonstrated psychiatric impairment 
warranting the assignment of a 100 percent evaluation.

Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
CAVC held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).

Importantly, the Board notes that all of these facts 
considered with the laws and regulations extant at the time 
of the April 1946 rating decision clearly and unmistakably 
demonstrates that the original grant of service connection 
for psychoneurosis, mixed type with schizoid tendencies 
evaluated as 30 percent disabling was supported by the 
evidence then of record.  

The facts as they were known at the time clearly and 
unmistakably showed that the psychoneurosis, mixed type with 
schizoid tendencies was productive of no more than moderate 
disability and consistent with the criteria for rating 
psychoneuroses in effect at that time warranting the 
assignment for a 30 percent rating.  

Significantly, the veteran was noted to have been employed.  
Accordingly, the April 9, 1946 rating action wherein the RO 
granted service connection for psychoneurosis, mixed type 
with schizoid tendencies evaluated as 30 percent disabling 
did not constitute CUE.

The statutory and regulatory provisions extant at the time of 
the April 9, 1946 RO rating decision were correctly applied, 
and it has not been otherwise shown. Moreover, the facts, as 
they were known at the time of the April 1946 RO rating 
decision were correct, and it has not been shown otherwise.  
All pertinent documentary evidence was considered by the RO 
in April 1946, and no relevant document was overlooked.

The correct facts as stated in this case as they were known 
to the RO in April 1946 lack evidence of an error, such that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

The Board notes that there was ample evidence in the record 
when the RO made its decision in April 1946 to base the 
assignment of a 30 percent evaluation but no greater, for 
service-connected psychoneurosis.  

The Board notes that the provisions of reasonable doubt under 
38 C.F.R. §§ 3.102 and 4.3 are not for consideration in CUE 
claims.

Importantly, the Board notes that medical evidence submitted 
following the April 1946 RO rating decision, or argument of 
difference of opinion based on such added evidence, may not 
be considered in determining whether CUE existed in the April 
9, 1946 RO rating decision in light of the pertinent laws and 
regulations and CAVC holdings pertaining to CUE cited above.

After a review of the evidence of record, the Board concludes 
that the veteran has not set forth allegations that would 
support a conclusion that there was CUE within the April 9, 
1946 rating decision by the RO.  There is no specific 
contention of error of fact or law in the decision in 
question.

In fact, the contentions, as set forth, amount to merely 
disagreement with the weighing of the facts and outcome of 
the decision which fall short of the stringent definition of 
CUE.  The veteran has not set forth any basis for a finding 
of error or any indication why the result of the decision 
would have been manifestly different but for an alleged 
error.

Consequently, the Board finds that there has been presented 
no valid claim of CUE in the April 1946 rating decision.


ORDER

The April 9, 1946 rating decision wherein the RO granted 
service-connection for a psychoneurosis evaluated as 30 
percent disabling did not constitute CUE.  


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

